Citation Nr: 1101029	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the thoracic spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from March 1951 to March 
1955 and from June 1955 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In a May 2010 rating decision, the RO denied the Veteran's claims 
for service connection for status post left hip hemiarthroplasty, 
status post right intramedulary nails fixation, right lower 
extremity shortening and a dental disorder and for an increased 
evaluation for right ankle degenerative joint disease.  The 
Veteran has not appealed the RO's decision with respect to such 
matters and they are not before the Board for appellate 
consideration at this time.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the thoracic spine was 
previously rated according to criteria that are no longer in 
effect.  Medical evidence has not established that the Veteran's 
thoracic spine disability has actually improved.

2.  Throughout the course of the rating period on appeal, the 
Veteran's traumatic arthritis of the lumbar spine has been 
manifested by flexion of the thoracolumbar spine beyond 30 
degrees and greater than 60 degrees; ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.  




CONCLUSIONS OF LAW

1.  An increased rating for the service-connected traumatic 
arthritis of the thoracic spine is legally prohibited.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(a) (2010), 
4.71a, Diagnostic Code 5291 (1995).

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a,  Diagnostic Codes 5235 to 5243 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, 
when VA receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a claim, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  38 
C.F.R. § 3.159 (2010).  Such notice must indicate that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120- 21 (2004) (Pelegrini II); see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter 
dated in February 2009, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VCAA 
notice letter was also sent in August 2009.  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini.  The notice 
also informed the Veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of a claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims folder.  
VA and private treatment records have also been obtained.  In his 
Substantive Appeal (VA Form 9) dated in July 2010 the Veteran 
indicated that he intended to forward additional medical evidence 
to the Board, to date no additional information has been 
received.  The Veteran was examined by VA during the pendency of 
this appeal.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, the Board finds that the VA examination obtained 
in this case were adequate and were predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the Veteran's spine disability; 
documented and considered the Veteran's complaints and symptoms; 
and addressed the relevant rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

II.  Increased Evaluations - Traumatic Arthritis of the Lumbar 
and Thoracic Spine
A.  Legal Criteria

The Veteran contends that a rating in excess of the 20 percent 
currently assigned is warranted for his service-connected lumbar 
spine disability and that a rating in excess of the 10 percent 
currently assigned is warranted for his service-connected 
thoracic spine disability.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The rating criteria for spinal disabilities were revised twice 
prior to receipt of the Veteran's January 2009 claim for an 
increased rating.  The first change in the rating criteria 
pertained only to intervertebral disc syndrome and was effective 
from September 23, 2002.  The second revision created a general 
rating formula for diseases and injuries of the spine and went 
into effect on September 26, 2003.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  As the Veteran's claims for an 
increased rating were received in 2009 after the new rating 
criteria for the spine went into effect, the Board will only 
apply the current rating criteria to the Veteran's claims for 
increased ratings.

In this case, the ratings assigned for the lumbar and thoracic 
spine disabilities were assigned under the rating criteria 
previously in effect.  The thoracic spine was previously 
evaluated under 38 C.F.R. § 4.71a, DC 5291, which is no longer in 
effect.  A readjustment to the rating schedule shall not be 
grounds for reduction of a disability rating in effect on the 
date of the readjustment unless medical evidence establishes that 
the disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a).

Under the current rating criteria, the thoracolumbar disability 
is evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5237-5242 (2010).  Intervertebral disc syndrome will be evaluated 
under the general formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  The Veteran has been 
assessed with degenerative disc disease of the lumbar spine; 
therefore, consideration of the diagnostic codes pertaining to 
intervertebral disc syndrome is appropriate.

Under 38 C.F.R. § 4.71a, DC 5243, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past twelve months.  A 20 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of two weeks but less than four weeks during the 
past twelve months.  A 40 percent evaluation is assigned in cases 
of intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past twelve months, and a 60 percent evaluation 
contemplates incapacitating episodes having a total duration of 
at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for the rating of disabilities of the spine.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows: 
unfavorable ankylosis of the entire spine (100 percent); 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire thoracolumbar spine (40 
percent); forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent); 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent).  38 C.F.R. § 4.71a 
(2010).

B.  Facts and Analysis

With regard to the Veteran's claim for an increased rating in 
excess of 10 percent for the service-connected traumatic 
arthritis of the thoracic spine, this disability was previously 
evaluated under 38 C.F.R. § 4.71a, DC 5291, which is no longer in 
effect.  VA no longer assigns separate evaluations for disability 
of the thoracic spine.  Rather the thoracolumbar spine is treated 
as a single disability under the revised criteria noted above.  
However a readjustment to the rating schedule shall not be 
grounds for reduction of a disability rating in effect on the 
date of the readjustment unless medical evidence established that 
the disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a) (2010).  The medical evidence of record does not 
demonstrate that the service-connected traumatic arthritis of the 
thoracic spine has undergone improvement.  Therefore the 10 
percent disability rating is protected under the provisions of 38 
C.F.R. § 3.951(a).  This evaluation cannot be increased under the 
rating criteria currently in effect.  Thus, consideration of a 
rating in excess of 10 percent for traumatic arthritis of the 
thoracic spine is barred as it is rendered moot by the 
application of 38 C.F.R. § 3.951(a).  Thus, the Veteran's claim 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

With regard to the Veteran's claim for an increased rating in 
excess of 20 percent for the service-connected traumatic 
arthritis of the lumbar spine, the evidence shows the Veteran saw 
his private physician, Dr. MEW, in October 2008, complaining of 
back and lower extremity pain.  Following examination of the 
Veteran and reviewing an MRI [magnetic resonance imaging] of the 
lumbar spine, which showed severe central stenosis at the L2-3 
level with multilevel degenerative changes, moderate stenosis, 
and a chronic compression fracture of L1, and a small bone lesion 
at the S1 vertebral body and L5 vertebral body of unknown 
etiology, the physician gave an impression of old compression 
fracture of the lumbar spine, extensive lumbar spinal stenosis 
and spondylosis and L5-S1 bone lesion of unknown etiology.  

A November 2008 VA orthopedics outpatient clinic note, reveals 
the Veteran presented to the clinic with complaints of low back 
pain.  The pain was characterized as sharp and sometimes radiates 
in the right lower extremity to the foot.  It was noted that he 
had had a right hip replacement in August 2006.  The Veteran 
reported aggravating factors of squatting, bending over, and 
lying down, which are relieved by over-the-counter medication, 
which includes nonsteroidal anti-inflammatory drugs (NSAID).  On 
examination the examiner noted the Veteran was in moderate 
distress.  Range of motion of the lumbar spine was flexion to 50 
degrees, extension to zero, left and right lateral bending to 5 
degrees.  Straight leg raise of the right lower extremity was 
positive unilaterally.  There were no muscle spasms.  X-rays 
taken in September 2008 of the lumbar spine show anterior wedge 
compression fracture of L1, moderated degenerative changes 
throughout the lumbar spine and osteopenia.  MRI impressions 
reveal multifactorial severe central stenosis and severe lateral 
recess encroachment at L2-3, L3-4 moderate central canal stenosis 
and moderate/severe left lateral recess encroachment with 
potential irritation of descending left l-4 root, L4-5 moderate 
central stenosis and severe lateral recess encroachment with 
probable irritation of descending L-5 nerve roots, L5-S1 
prominent right foraminal facet spur potentially irritates the 
exiting right side L5 nerve root, and chronic L1 compression 
fracture.  The overall assessment was degenerative disc disease 
of the lumbar spine with radiculopathy, compression fracture at 
L1.

In a December 2008 follow-up with Dr. MEW, it was noted that the 
MRI was reviewed again and it was recommended the Veteran go for 
a neurosurgery consultation to discuss options.  The doctor noted 
that he did not think that epidural steroids would be a lasting 
benefit for long term effect.  He further noted that the 
Veteran's symptoms may progress if nothing is done resulting in 
inability to walk and some problem with bowel and bladder 
sphincter control.  

In a January 2009 medical report of the Veteran's private 
physician, Dr. DBJ, it was noted that the Veteran's chief 
complaint was low back, right groin, and lower extremity pain.  
The Veteran reported that when last seen he proceeded with lumbar 
epidural steroid injection #1 and had 100 percent improvement in 
his pain.  He stated that he no longer had any pain in his low 
back, groin, or lower extremity and that he was doing very well.  
On physical examination the Veteran was able to flex and extend 
his hips, he was able to flex and extend his knees and he was 
able to dorsiflex and plantarflex his ankles.  He had negative 
straight leg raise.  He was able to get up from a sitting to a 
standing position without difficulty.  He was able to ambulate a 
short distance with a very short shuffling gait.  He did not walk 
with a cane or a walker.  The impression was low back, right 
groin, and lower extremity pain with a radicular component and 
multilevel degenerative lumbar spine disease with lumbar spinal 
stenosis and foraminal stenosis.  

In February 2009 the Veteran had a VA spine examination.  Review 
of the claims file was noted.  At the time of that examination he 
reported that his spine condition continues to deteriorate.  He 
stated that he had recently undergone epidural steroid 
injections.  He further stated that his back and right leg pain 
continues to worsen.  In addition to the epidural steroid 
injections his treatment included NSAID.  He reported that he had 
had no prior hospitalization or surgery related to the spine.  
There was no history of urinary incontinence, urinary urgency, 
urinary retention requiring catheterization or urinary frequency.  
He reported no history of nocturia, fecal incontinence, 
obstipation, erectile dysfunction, or paresthesias.  He did 
report numbness and leg or foot weakness, falls and unsteadiness.  
In addition, he reported a history of fatigue, decreased motion, 
stiffness, weakness, spasms and constant severe pain distributed 
through the low back.  He also reported radiating 
(tingling/burning) pain of the right leg to the calf.  He 
indicated that there were no incapacitating episodes of the spine 
disease.  He did not use devices or aid.  He was able to walk one 
quarter of a mile.  He stated that he had six episodes of 
incapacitating pain over the past twelve months.  

On physical inspection of the spine, the Veteran's posture and 
head position were normal and symmetric in appearance.  He had a 
normal gait.  There were no abnormal spinal curvatures, 
(kyphosis, lumbar lordosis, reverse lordosis, scoliosis).  
Examination of the muscles of the spine revealed left and right 
spasm, guarding, pain with motion, and tenderness.  There was no 
atrophy or weakness present.  It was noted that the muscle spasm, 
localized tenderness or guarding was not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  It was 
further noted that the nature of the disability did not involve 
the cervical or upper thoracic spine.  Muscle tone was normal and 
there was no muscle atrophy.  Sensory examination of the lower 
extremities were 2/2 on the left and right for vibration, pain 
(pinprick), and light touch, position sense, and details of 
location of abnormal sensation.  Range of motion of the 
thoracolumbar spine was flexion from 0 to 60 degrees, extension 
and left lateral flexion were zero to 20 degrees, and left 
lateral rotation, right lateral flexion and right lateral 
rotation were zero to 15 degrees.  There was objective evidence 
of pain on active range of motion.  There was no additional 
limitation with repetitive motion, and the result was the same 
after three repetitions of range of motion.  The examiner noted 
that although the range of motion is reduced, the noted ranges of 
motion did not represent normal for the Veteran due to other 
factors not related to the disability.  

Test results, specifically MRI of November 2008, showed severe, 
multilevel, multifactorial spinal stenosis causing 
neurocompression.  The examiner diagnosed the Veteran with lumbar 
degenerative joint disease.  It was noted that the Veteran was a 
retired mail carrier.  The effects of the Veteran's spine 
disability on usual daily activities were primarily moderate.  
The examiner commented that the current severity of the Veteran's 
spine disability is moderate to severe.

In March 2010 the Veteran had a VA examination of the spine.  The 
claims file was reviewed, as well as the medical records.  The 
Veteran complained of increased pain, loss of motion and 
decreased activity due to pain.  It was noted that his response 
to treatment was fair and there were no side effects from the 
current treatment.  The Veteran reported no trauma, 
hospitalization, or surgery to the spine.  There was no history 
of urinary incontinence, urinary urgency, urinary retention 
requiring catheterization or urinary frequency.  He reported no 
history of nocturia, fecal incontinence, obstipation, erectile 
dysfunction, numbness, leg or foot weakness, falls, unsteadiness 
or paresthesias.  He did however report having symptoms of 
fatigue, decreased motion, stiffness, weakness, spasms and pain 
of the low back.  He reported moderate spinal flare-ups, which 
occurred every two to three weeks and would last for hours.  
Precipitating factors were bending and twisting, which were 
alleviated with rest and medication.  The Veteran described 
moderate functional impairments during flare-ups.  He indicated 
that there were no incapacitating episodes of spine disease.  He 
was able to walk a quarter mile and he used a cane.  

On physical examination and inspection of the spine the Veteran's 
posture was stooped.  His gait was antalgic, Trendelenberg, and 
he used a cane.  He had no abnormal spinal curvatures.  
Examination of the muscles of the spine revealed no abnormalities 
of thoracic sacrospinalis; there was no spasm, atrophy, guarding, 
pain with motion, tenderness or weakness.  On motor examination 
the Veteran had active movement against full resistance with hip 
and knee flexion and extension and ankle dorsiflexion and 
plantarflexion.  There was no muscle atrophy.  On sensory 
examination he had 2/2 for light touch and position sense of the 
lower extremities.  He had a normal reflex examination.  Range of 
motion of the thoracolumbar spine was flexion from zero to 80 
degrees, extension from zero to 20 degrees, left lateral flexion 
and rotation from zero to 20 degrees and right lateral flexion 
and rotation from zero to 10 degrees.  There was no objective 
evidence of pain following repetitive motion and no additional 
limitations after three repetitions of range of motion.  The 
examiner noted that although the range of motion is reduced, the 
noted ranges of motion did not represent normal for the Veteran 
due to other factors not related to the disability.  Lasegue's 
sign was negative.  X-rays of the lumbar spine from December 2009 
revealed chronic multilevel degenerative changes at the L3-4 
level, chronic facet osteoarthritis and a degenerative 
anterolisthesis of L4 relative to L5.  It was noted that all 
findings were unchanged from prior examination.  In addition, x-
rays showed chronic L1 compression fracture - unchanged from 
September 2008.  The diagnosis was lumbar spine degenerative 
joint disease, associated with a low back disability.  The 
effects of the Veteran's spine disability on usual daily 
activities were primarily moderate.  The examiner commented that 
the current severity of the Veteran spine disability is moderate 
to severe.

In light of this evidence, the Board finds that a rating higher 
than the 20 percent currently assigned for the service-connected 
lumbar spine disability is not warranted under DCs 5235-5242.  
Considering the general formula, the Veteran's lumbar spine 
disability more nearly approximates the criteria for a 20 percent 
rating in that forward flexion of the thoracolumbar spine was 
beyond 30 degrees and the spine is not ankylosed.  See 38 C.F.R. 
§ 4.71a, DCs 5235-5242.  Thus, no increase is found under the 
general formula.  

As for evaluating the Veteran's spine disabilities under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, the Board notes that during the February 
2009 VA examination the Veteran reported that he had six episodes 
of incapacitating pain over the past twelve months, however, he 
did not claim, and the record does not reflect, that he 
experienced incapacitating episodes requiring bed rest prescribed 
by a physician.  The notes following DC 5243 define an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  VA and 
private treatment records associated with the claims folder do 
not show that the Veteran was prescribed bed rest by a physician.  
Furthermore, on examination in March 2010 the Veteran reported no 
incapacitating episodes.  There is no evidence that the Veteran 
was prescribed bed rest by a physician during the rating period 
under consideration.  Therefore, he is not entitled to an 
increased rating under DC 5243.

Additionally, no separate evaluation is warranted for any nerve-
related findings, especially as shown by the February 2009 and 
March 2010 VA examination reports.  Those reports showed grossly 
normal neurological findings.  The impression by Dr. DBJ in 
January 2009 indicated lower extremity pain with a radicular 
component and VA outpatient treatment reports note radiculopathy 
in November 2008.  However, these records do not specify the 
degree of any nerve involvement.  They did not specify the 
deficit in deep tendon reflexes, loss of muscle strength, atrophy 
or other findings necessary to determine whether any significant 
peripheral neuropathy was present.  The VA examinations in 2009 
and 2010 included complete neurological work-ups and did not 
detect significant nerve involvement.  The Board finds the VA 
examiners' reports more probative in this instance because the 
examiners reviewed the claims file and each examiner interviewed 
the Veteran as well as conducted a detailed physical examination.  
In addition, the VA examiners were aware of the Veteran's past 
medical history and it does not appear that they misstated any 
relevant facts.  Barr, 21 Vet. App. at 312; see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion 
must describe the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  On the 
basis of this evidence, a separate compensable evaluation for 
nerve damage related to spinal degenerative changes is not 
warranted.  

The Board has also considered the reported pain and flare-ups 
upon use, as required by DeLuca, 8 Vet. App. at 205-206.  There 
is no basis for a rating in excess of 20 percent for the lumbar 
spine disability based on limitation of motion due to any 
functional loss.  See Johnston v. Brown, 10  Vet. App. 80 (1997).  
The Board finds the Veteran was adequately compensated by the 
assigned percentage ratings since there was a lack of  a showing 
of weakened movement, excess fatigability, deformity, atrophy, 
and incoordination to justify an increase under DeLuca.  

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 20 percent for a lumbar spine 
disability based on orthopedic and neurologic findings.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).  The Veteran 
is adequately compensated for his symptoms attributed to his 
lumbar spine disability.  The claim is denied. 

III.  Other Considerations

The Board has considered the entire appeal period and no staged 
ratings are warranted.  Hart, 21 Vet. App. at 509-510.  In 
addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the Veteran is a retired mail carrier.  He has been retired since 
1993.  The Board finds that a claim for a TDIU was not expressly 
raised by the Veteran or reasonably raised by the record.  
Moreover, based on the evidence of record, the Board finds that 
the Veteran's service-connected spine disabilities do not render 
him unemployable.  Furthermore, insofar as the Veteran's service-
connected spine disabilities interfere with his employability, 
the Board finds that such is contemplated by his assigned 
evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In addition, the Board observes that the 
Veteran does not meet the threshold schedular criteria for TDIU.  
Therefore, as the Board has determined that a claim for TDIU has 
not been raised by the Veteran or the evidence of record, higher 
ratings for the Veteran's spine disabilities may only be awarded 
on an extra-schedular basis.

Finally, the Board finds the severity of the Veteran's service-
connected spinal disability is fully contemplated by the rating 
criteria.  There is nothing exceptional about the Veteran's 
service-connected disability.  The degree of disability exhibited 
is contemplated by the rating schedule.  Thus, the Board finds 
that the threshold test is not met for referral for 
extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

An increased rating in excess of 10 percent for traumatic 
arthritis of the thoracic spine is denied.  

An increased rating in excess of 20 percent for traumatic 
arthritis of the lumbar spine is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


